Exhibit 10.2

CONSENT AND FIRST AMENDMENT

THIS CONSENT AND FIRST AMENDMENT (this “Amendment”), dated as of March 11, 2013,
to the Credit Agreement referenced below is by and among Acadia Healthcare
Company, Inc., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, the Lenders identified on the
signature pages hereto and Bank of America, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Amended and Restated Credit Agreement dated as of
December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”), by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the requisite Lenders have agreed to such modifications to the
Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Consent. Each Lender signing below hereby consents that its portion of each
payment due March 31, 2016, June 30, 2016 and September 30, 2016 in the original
principal amount of $9,375,000, as set forth in the table in Section 2.07(c) of
the Credit Agreement, shall not be due until March 31, 2017, June 30, 2017 and
September 30, 2017, respectively.

3. Amendments. The Credit Agreement is amended as follows:

3.1 Clause (b)(xvii) of the definition of “Consolidated EBITDA” in Section 1.01
is amended to read as follows:

(xvii) any fees, expenses or charges related to any repayment of Senior
Unsecured Indebtedness with the proceeds of any Equity Issuance made by the
Borrower, provided that such fees, expenses or charges are deducted from, or
made with, the proceeds of such Equity Issuance;

3.2 The definition of “Consolidated Leverage Ratio” in Section 1.01 is amended
to read as follows:

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the difference of (i) Consolidated Funded Indebtedness as of such date
minus (ii) from the date of the First Amendment to this Agreement through
December 31, 2013, the amount of unrestricted cash and Cash Equivalents held by
the Borrower and its Subsidiaries as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended; provided that clause
(a)(ii) shall not apply for purposes of calculating the Applicable Rate.



--------------------------------------------------------------------------------

3.3 The definition of “Consolidated Senior Secured Leverage Ratio” in
Section 1.01 is amended to read as follows:

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated Funded
Indebtedness (other than Funded Indebtedness that is not secured by a Lien on
any property of the Borrower or any Subsidiary) as of such date minus (ii) from
the date of the First Amendment to this Agreement through December 31, 2013, the
amount of unrestricted cash and Cash Equivalents held by the Borrower and its
Subsidiaries as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.

3.4 Clause (b) of Section 8.17 is amended to read as follows:

(b) Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Senior Unsecured Indebtedness, other than the
purchase, payment, prepayment or redemption of Senior Unsecured Indebtedness
(including any fees, expenses or charges related to such purchase, payment,
prepayment or redemption of Senior Unsecured Indebtedness) with up to 50% of the
Net Cash Proceeds of any Equity Issuance so long as such Net Cash Proceeds are
used to make such purchase, payment, prepayment or redemption (including any
related fees, expenses or charges) within 120 days of the receipt of such Net
Cash Proceeds by the Borrower or any Subsidiary.

4. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the requisite Lenders and
the Administrative Agent.

5. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

 

2



--------------------------------------------------------------------------------

8. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

9. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent and First
Amendment to be duly executed as of the date first above written.

 

BORROWER:     ACADIA HEALTHCARE COMPANY, INC.,     a Delaware corporation    
By:  

/s/ Brent Turner

   

Name:

  Brent Turner    

Title:

  President GUARANTORS:     ABILENE BEHAVIORAL HEALTH, LLC,     a Delaware
limited liability company     ACADIA - YFCS HOLDINGS, INC., a Delaware
corporation     ACADIA MANAGEMENT COMPANY, LLC,     a Delaware limited liability
company     ACADIA MERGER SUB, LLC, a Delaware limited liability company    
ACADIANA ADDICTION CENTER, LLC,     a Delaware limited liability company    
AMICARE BEHAVIORAL CENTERS, LLC,     a Delaware limited liability company    
AMICARE CONTRACT SERVICES, LLC,     a Delaware limited liability company    
ASCENT ACQUISITION CORPORATION, an Arkansas corporation     ASCENT ACQUISITION
CORPORATION - CYPDC, an Arkansas corporation     ASCENT ACQUISITION CORPORATION
- PSC, an Arkansas corporation     BCA OF DETROIT, LLC, a Delaware limited
liability company     BCA REAL ESTATE HOLDINGS, LLC, a Delaware limited
liability company     BEHAVIORAL CENTERS OF AMERICA, LLC,     a Delaware limited
liability company     BEHAVIORAL HEALTH ONLINE, INC., a Massachusetts
corporation     CEDAR CREST CLINIC, a Texas non-profit corporation     CHILD &
YOUTH PEDIATRIC DAY CLINICS, INC, an Arkansas corporation     CHILDREN’S
BEHAVIORAL SOLUTIONS, LLC,     a Delaware limited liability company    
CHILDRENS MEDICAL TRANSPORTATION SERVICES, LLC,     an Arkansas limited
liability company     COMMODORE ACQUISITION SUB, LLC,     a Delaware limited
liability company     DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts
corporation     FORT SMITH HEALTHCARE REAL ESTATE, L.C.,     a Texas limited
liability company     FSRE, LLC, an Arkansas limited liability company     FVRE,
LLC, an Arkansas limited liability company     GENERATIONS BEHAVIORAL HEALTH -
GENEVA, LLC,     an Ohio limited liability company     By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    GREENLEAF CENTER, LLC, a Delaware limited liability company     HABILITATION
CENTER, INC., an Arkansas corporation    

HEALTHCARE MANAGEMENT AND INVESTMENT OF OHIO, LLC,

an Ohio limited liability company

    HEP BCA HOLDINGS CORP., a Delaware corporation     HERMITAGE BEHAVIORAL,
LLC, a Delaware limited liability company     HMIH CEDAR CREST, LLC, a Delaware
limited liability company    

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,

a Montana corporation

   

LAKELAND HOSPITAL ACQUISITION CORPORATION,

a Georgia corporation

   

LAKEVIEW BEHAVIORAL HEALTH SYSTEM LLC,

a Delaware limited liability company

    LINDEN BCA BLOCKER CORP., a Delaware corporation     MED PROPERTIES, INC.,
an Arkansas corporation     MEDUCARE TRANSPORT, L.L.C., an Arkansas limited
liability company    

MEMORIAL HOSPITAL ACQUISITION CORPORATION,

a New Mexico corporation

    MILLCREEK MANAGEMENT CORPORATION, a Georgia corporation     MILLCREEK SCHOOL
OF ARKANSAS, INC., an Arkansas corporation     MILLCREEK SCHOOLS INC., a
Mississippi corporation    

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

   

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

    OPTIONS COMMUNITY BASED SERVICES, INC., an Indiana corporation    

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

    PEDIATRIC SPECIALTY CARE, INC., an Arkansas corporation    

PEDIATRIC SPECIALTY CARE PROPERTIES, LLC,

an Arkansas limited liability company

    PHC MEADOWWOOD, INC., a Delaware corporation     PHC OF MICHIGAN, INC., a
Massachusetts corporation     PHC OF NEVADA, INC., a Massachusetts corporation  
  PHC OF UTAH, INC., a Massachusetts corporation     PHC OF VIRGINIA, INC., a
Massachusetts corporation     PINEWOOD ENTERPRISES, L.C., a Texas limited
liability company     PINEWOOD HEALTHCARE REALTY, L.P., a Texas limited
partnership     PINEWOOD SERVICES, INC., a Texas corporation     PINEY RIDGE
TREATMENT CENTER, LLC, a Delaware limited liability company     PRC I, INC., a
Delaware corporation    

PSYCHIATRIC RESOURCE PARTNERS, INC.,

a Delaware limited liability company

   

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

    By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    RED RIVER HOSPITAL, LLC, a Delaware limited liability company    
REHABILITATION CENTERS, INC., a Mississippi corporation     RENAISSANCE
RECOVERY, INC., a Massachusetts corporation     RESOLUTE ACQUISITION
CORPORATION, an Indiana corporation     RESOURCE COMMUNITY BASED SERVICES, INC.,
an Indiana corporation    

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

    ROLLING HILLS HOSPITAL, INC., an Oklahoma corporation     ROLLING HILLS
PROPERTIES, INC., an Oklahoma corporation     RTC RESOURCE ACQUISITION
CORPORATION, an Indiana corporation     SBOF-BCA HOLDINGS CORPORATION, a
Delaware corporation     SEVEN HILLS HOSPITAL, INC., a Delaware corporation    
SHAKER CLINIC, LLC, an Ohio limited liability company    

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

   

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

    SOUTHWOOD PSYCHIATRIC HOSPITAL, INC., a Pennsylvania corporation     STONE
CREST CLINC, a Michigan non-profit corporation     SUCCESS ACQUISITION
CORPORATION, an Indiana corporation     SUNCOAST BEHAVIORAL, LLC, a Delaware
limited liability company     SW BEHAVIORAL, LLC, a Delaware limited liability
company     TBA TEXARKANA, L.L.C., a Texas limited liability company     TEN
LAKES CENTER, LLC, a Delaware limited liability company     TK BEHAVIORAL, LLC,
a Delaware limited liability company     VALLEY BEHAVIORAL HEALTH SYSTEM, LLC, a
Delaware limited liability company    

VANTAGE POINT BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

    VERMILION HOSPITAL, LLC, a Delaware limited liability company    

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

    VISTA BEHAVIORAL HEALTH, LLC, a Delaware limited liability company    
WELLPLACE, INC., a Massachusetts corporation     YFCS HOLDINGS - GEORGIA, INC.,
a Georgia corporation     YFCS MANAGEMENT, INC., a Georgia corporation    

YOUTH AND FAMILY CENTERED SERVICES OF FLORIDA, INC.,

a Florida corporation

   

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

    YOUTH AND FAMILY CENTERED SERVICES, INC., a Georgia corporation    

By:

 

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent

 

    By:  

/s/ Denise Jones

    Name:   Denise Jones     Title:   Assistant Vice President LENDERS:    

BANK OF AMERICA, N.A.,

   

as a Lender, L/C Issuer and Swing Line Lender

    By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   Senior Vice President    

FIFTH THIRD BANK

    By:  

/s/ William D. Priester

    Name:   William D. Priester     Title:   Senior Vice President    

CITIBANK, N.A.

    By:  

/s/ Laura Fogarty

    Name:   Laura Fogarty     Title:   Vice President    

ROYAL BANK OF CANADA

    By:  

/s/ Sharon M. Liss

    Name:   Sharon M. Liss     Title:   Authorized Signatory    

JEFFERIES FINANCE LLC

    By:  

/s/ E. Joseph Hess

    Name:   E. Joseph Hess     Title:   Managing Director    

REGIONS BANK

    By:  

/s/ Gregory M. Ratliff

    Name:   Gregory M. Ratliff     Title:   Senior Vice President    

RAYMOND JAMES BANK, N.A.

    By:  

/s/ Alexander L. Rody

    Name:   Alexander L. Rody     Title:   Senior Vice President

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   

GENERAL ELECTRIC CAPITAL CORPORATION

    By:  

/s/ John Dale

    Name:   John Dale     Title:   Duly Authorized Signatory    

GE CAPITAL BANK (f/k/a GE CAPITAL FINANCIAL INC.)

    By:  

/s/ Heather-Leigh Glade

    Name:   Heather-Leigh Glade     Title:   Duly Authorized Signatory    

CADENCE BANK, N.A.

    By:  

/s/ William H. Crawford

    Name:   William H. Crawford     Title:   EVP    

CAPITAL ONE, N.A.

    By:  

/s/ Ali Zaidi

    Name:   Ali Zaidi     Title:   Authorized Signatory    

BANK OF MONTREAL

    By:  

/s/ Phillip Ho

    Name:   Phillip Ho     Title:   Director    

PINNACLE BANK

    By:  

/s/ Allison H. Jones

    Name:   Allison H. Jones     Title:   SVP    

FIRST TENNESSEE BANK

    By:  

/s/ Audra Burris

    Name:   Audra Burris     Title:   Bank Officer    

CAPSTAR BANK

    By:  

/s/ Timothy B. Fouts

    Name:   Timothy B. Fouts     Title:   SVP

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    JEFFERIES GROUP INC.     By:  

/s/ John Stacconi

    Name:   John Stacconi     Title:   Global Treasurer     JFIN CLO 2007 LTD  
  BY:   JEFFERIES FINANCE LLC, as Collateral Manager       By:  

/s/ E. Joseph Hess

      Name:   E. Joseph Hess       Title:   Managing Director